Filing # 1G8RRBO WMAP OVORBL0 BRSMPTT Filed! 07/2020 Page 1 of 6 PagelD 101

IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT
IN AND FOR CITRUS COUNTY, FLORIDA

RYAN JAMES, an individual,
Case No.: 2020 CA 000139 A
Plaintiff,

Vv.

EWING WATERPROOFING SYSTEMS, INC.,
a Florida profit corporation,

Defendant.
/

AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, RYAN JAMES (“James” or “Plaintiff’), by and through his undersigned counsel,
hereby files this Amended Complaint and Demand for Jury Trial against Defendant, EWING
WATERPROOFING SYSTEMS, INC. (“Ewing” or “Defendant”).! In support of his claims,

Plaintiff states as follows:
JURISDICTION AND VENUE
1. This is an action for more than thirty thousand dollars ($30,000.00), exclusive of

attorneys’ fees, costs, and interest.

2. This is an action seeking relief under Section 448.101 et seg., Florida.

3. Venue lies within Citrus County because Plaintiff resides in Citrus County, Florida.
PARTIES

4. Plaintiff is an individual and a resident of Citrus County, Florida. At all material

times, Plaintiff was a resident of Citrus County, Florida.
5. Plaintiff is a former employee of Defendant.

6. Defendant is a Florida corporation qualified to do business in the State of Florida.

 

! The Complaint has been amended simply to correct a clerical oversight with respect to the amount in controversy.
Case 5:20-cv-00318-JSM-PRL Document 1-3 Filed 07/10/20 Page 2 of 6 PagelD 102

7. Defendant’s principal address is 2521 NW 74" Place, Gainesville, Florida 32653.

 

8. Defendant conducts business throughout the state of Florida, including Citrus
County.
GENERAL ALLEGATIONS
9. In or about October 2017, Plaintiff began working as an employee of Defendant.
10. As an employee of Defendant, Plaintiff performed services for and under the

control and direction of Defendant in exchange for wages or other remuneration.

11. — At all times material to this action, Defendant employed ten (10) or more people.

12. During the course of his employment with Defendant, Defendant required Plaintiff
and other employees to work in unsafe work conditions in violation of various regulations set forth
by the Occupational Safety and Health Administration (OSHA), including insufficient fall
protection and unsecured scaffolding and ladders.

13. In February 2018, Plaintiff objected to Defendant’s activities, policies, and/or
practices of requiring Plaintiff and other employees to work in unsafe conditions in violation of
OSHA rules and regulations.

14. On or about February 27, 2018, Plaintiff informed Defendant that his company-
issued fall protection did not fit him and was ineffective. However, Defendant nonetheless
required Plaintiff to continue working without sufficient fall protection.

15. On or about February 28, 2018, Plaintiff informed his supervisor in writing that
Defendant was violating OSHA. On that same day, Plaintiff objected to Defendant’s unlawful
practice with respect to insufficient fall protection and refused to work at elevation without the
legally required fall protection. Defendant told Plaintiff that it was his responsibility to obtain his

own fall protection harness and Defendant would not pay for the harness as it was considered

2
Case 5:20-cv-00318-JSM-PRL Document 1-3 Filed 07/10/20 Page 3 of 6 PagelD 103

Plaintiffs “personal equipment.” Plaintiff then notified Defendant, in writing, that OSHA required
Defendant to provide Plaintiff and all other employees with adequate fall protection and it was not
the employees’ responsibility to obtain their own fall protection.

16. On or about February 28, 2018, after Plaintiff objected to Defendant’s unlawful
practices and refused to continue working without proper fall protection, as described in the
previous paragraph, Defendant terminated Plaintiff's employment.

17. Plaintiff provided Defendant a reasonable opportunity to correct the unlawful
policy and practices described in Paragraphs 12 through 15.

18. Defendant terminated Plaintiff in retaliation for his objections and complaints
regarding Defendant’s unlawful policies and practices and his refusal to participate in such
practices.

19. Any and all conditions precedent to the maintenance of this action have occurred,
have been waived, or have been otherwise fully performed.

20. Plaintiff has retained the undersigned counsel and is obligated to pay them their
reasonable attorneys’ fees, costs and expenses for prosecuting this matter.

COUNT I

21. Plaintiff realleges the allegations of Paragraphs | through 20, as fully set forth
herein.

22. This cause of action is brought against Defendant for retaliatory personnel action
in violation of § 448.101, et. seq., Florida Statutes.

23. OSHA’s rules and regulations are federal rules and regulations that apply to
Defendant and its business.

24. OSHA’s rules and regulations set forth:

3
Case 5:20-cv-00318-JSM-PRL Document 1-3 Filed 07/10/20 Page 4 of 6 PagelID 104

a. “Employers shall provide and install all fall protection systems required by
this subpart for an employee and shall comply with all other pertinent requirements of this
subpart before that employee begins the work that necessitates the fall protection.” C.F.R.
§ 1926.502(a)(2).

b. Employers shall provide working conditions that are free of known dangers
and shall “provide required personal protective equipment at no cost to workers.” C.F.R.
§ 1926.95(d)(1).

25. Plaintiff engaged in protected activity when he objected to, and refused to
participate in, Defendant’s unlawful policies and practices with respect to violations of OSHA’s
tules and regulations.

26. Defendant terminated Plaintiff's employment, which constitutes an adverse
employment action against Plaintiff.

27. Defendant’s termination of Plaintiffs employment would dissuade a reasonable
employee from engaging in protected activity.

28. Defendant terminated Plaintiff because he objected to, and refused to participate
in, Defendant’s unlawful policies and practices with respect to violations of OSHA’s rules and
regulations.

29.  Defendant’s termination of Plaintiff's employment was not predicated on a ground
other than Plaintiff's objection to, and/or refusal to participate in, Defendant’s unlawful policies
and practices.

30. Defendant’s termination of Plaintiff's employment constitutes a retaliatory

personnel action against Plaintiff that is prohibited by §448.102, Florida Statutes.
Case 5:20-cv-00318-JSM-PRL Document 1-3 Filed 07/10/20 Page 5 of 6 PagelD 105

31. Plaintiff is entitled to an award of reasonable attorneys’ fees, court costs, and
expenses related to this action.
WHERFORE, Plaintiff, Ryan James, prays for judgment against Defendant, Ewing
Waterproofing Systems, Inc., and for relief as follows:
a. Compensation for lost wages, benefits, and other remuneration;
b. Reinstatement of Plaintiff to the same position held before Defendant’s
retaliatory personnel action, or an equivalent position;
c. Reinstatement of full fringe benefits and seniority rights, as applicable;
d. An injunction restraining Defendant from continued violations of Florida

Statutes, §448.101 ef seq.;

e. Reasonable attorneys’ fees, costs, and expenses related to prosecuting this
action; and
f. Any other compensatory damages allowable at law.
JURY TRIAL DEMAND

 

Plaintiff requests a jury trial on all triable issues.

Dated: April 9, 2020

/s/ Benjamin §. Briggs

Benjamin S. Briggs

Florida Bar No. 113814

Elliot Haney

Florida Bar No. 1018829

COTNEY CONSTRUCTION LAW, LLP
3110 Cherry Palm Drive, Suite 290

Tampa, Florida 33619

Telephone: 813-579-3278

Fax: 813-902-7612
Case 5:20-cv-00318-JSM-PRL Document 1-3 Filed 07/10/20 Page 6 of 6 PagelD 106

bbriggs@cotneycl.com
ehaney@cotneycl.com
lcox@cotneycl.com
ehinsley@cotneycl.com
Attorneys for Plaintiff

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing has been electronically filed with the
Florida Courts E-Filing Portal which will automatically serve a copy via electronic mail to Robert
P. Butts, Esq., Warner, Sechrest & Butts, P.A., 5200 SW 91" Terrace, Suite 101, Gainesville, FL

32608 (RButts@fbswlaw.com, Lisa@fbswlaw.com and SHipworth@fbswlaw.com) this 9th day

of April, 2020.

/s/ Benjamin S. Briggs
